DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to AFCP2.0 filed on 6/24/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Cheney on 7/12/2021.

The application has been amended as follows: 

In the Claims:

Claim 1 (Currently Amended) A system for tracking a quantity of an item comprising:
a first mobile terminal comprising transceiver equipment for communicating with a client device, the first mobile terminal configured to, when associated with a dispensing cabinet having a plurality of containers, receive an indication of a respective item unit being moved from or to a respective container of the plurality of containers, and to transmit, based on a sensor associated with the first mobile terminal indicating that the first mobile terminal is in use with the dispensing cabinet, an output indicating a change in a quantity of the respective item unit stored 
a non-transitory computer-readable medium having instructions thereon that, when executed by an item association station, cause the item association station to perform operations comprising:
associating the first mobile terminal with a first item type stored in the dispensing cabinet;
receiving, from the transceiver equipment of the first mobile terminal, the output indicating the of the change in quantity based on at least one item unit of the first item type being moved from or to a first container of the plurality of containers;
electronically obtaining, from a controller of the dispensing cabinet an access status of the plurality of containers of the dispensing cabinet when the indication is received, the access status indicating which of the plurality of containers is open and which of the plurality of containers is closed;
determining a new location for the item unit based on the transmitted output received from the first mobile terminal and the electronically obtained access status; and
causing, responsive to determining the new location, a supply record associated with the first item type and the first container of the dispensing cabinet to be updated to reflect a change to a first amount of the first item type stored in the first container.

Claim 5 (Currently Amended) The system of Claim 1, wherein the access status indicates which of the plurality of containers is open and which of the plurality of containers is closed by indicating that a respective container associated with the new location is the only currently accessible container of the plurality of containers.

Claim 11 (Currently Amended) A method for tracking a quantity of an item in a dispensing cabinet, comprising:
providing a first mobile terminal comprising transceiver equipment for communicating with a client device, the first mobile terminal configured to, when associated with a dispensing cabinet having a plurality of containers, receive an indication of a respective item unit being , based on a sensor associated with the first mobile terminal indicating that the first mobile terminal is in use with the dispensing cabinet, an output indicating a change in a quantity of the respective item unit stored in the respective container responsive to the indication of the respective item unit being moved from or to the respective container;
associating, using an association station, the first mobile terminal with a first item type stored in the dispensing cabinet;
receiving, from the transceiver equipment of the first mobile terminal, the output indicating the change in quantity based on at least one item unit of the first item type being moved from or to a first container of the plurality of containers;
electronically obtaining, from a controller of the dispensing cabinet an access status of the plurality of containers of the dispensing cabinet when the indication is received, the access status indicating which of the plurality of containers is open and which of the plurality of containers is closed;
determining a new location for the at least one item unit based on the transmitted output received from the first mobile terminal and which of the plurality of containers is open and the electronically obtained access status; and
causing, responsive to determining the new location, a supply record associated with the first item type and the first container of the dispensing cabinet to be updated to reflect a change to a first amount of the first item type stored in the first container.

Claim 14 (Currently Amended) The method of Claim 11, wherein the access status indicates which of the plurality of containers is open and which of the plurality of containers is closed by indicating that a respective container associated with the new location is the only currently accessible container of the plurality of containers.

Claim 19 (Currently Amended) The method of Claim 11, wherein the method further comprise:
associating a second mobile terminal with a second item type and the dispensing cabinet;
receiving, from the second mobile terminal, a second indication of a second item unit of the second item type being moved;

causing, responsive to determining the container location, a supply record associated with the second item type and a second container of the dispensing cabinet to be updated to reflect a change to a second amount of the second item type stored in the second container.

Claim 20 (Currently Amended) A non-transitory computer-readable medium comprising instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform a method for tracking a quantity of an item in a dispensing cabinet, the method comprising:
providing a first mobile terminal comprising transceiver equipment for communicating with a client device, the first mobile terminal configured to, when associated with a dispensing cabinet having a plurality of containers, receive an indication of a respective item being moved from or to a respective container of the plurality of containers, and to transmit, based on a sensor associated with the first mobile terminal indicating that the first mobile terminal is in use with the dispensing cabinet, an output indicating a change in a quantity of the respective item 
associating, using an association station, the first mobile terminal with a first item type stored in the dispensing cabinet;
receiving, from the transceiver equipment of the first mobile terminal, the output indicating the change in quantity based on at least one item unit of the first item type being moved from or to a first container of the plurality of containers;
electronically obtaining, from a controller of the dispensing cabinet an access status of the plurality of containers of the dispensing cabinet when the indication is received, the access status indicating which of the plurality of containers is open and which of the plurality of containers is closed;
determining a new location for the at least one item unit based on the transmitted output received from the first mobile terminal and which of the plurality of containers is open and the electronically obtained access status; and


Claim 21 (Canceled)

Claim 22 (Canceled)

Claim 23 (New) The non-transitory computer-readable medium of claim 20, the method further comprising: 
identifying the respective item being moved by a radio-frequency identification (RFID) tag affixed to the item, and wherein the indication of the respective item unit being moved comprises detecting, using RFID recognition, the RFID tag affixed to the item being placed into or removed from a respective container of the plurality of containers.


Terminal Disclaimer
The terminal disclaimer filed on 7/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,657,488 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner notes Claims 1-3, 5, 6, 8-12, 14-20 and 23 are allowed. 
The examiner notes the present invention is directed to: A system and method for managing inventory in a dispensing cabinet includes a mobile terminal, and an association station configured to associate the mobile terminal with an item type stored in the dispensing cabinet. The association station receives, from the mobile terminal, an indication of a respective item unit of the first item type being moved, determines an access status of one or more containers of the dispensing cabinet when the indication is received, determines a container location for the item unit based on the access status of the containers and receiving the indication of the respective item being moved from the first mobile terminal, and causes, responsive to determining the container location, a supply record associated with the item type and a first container of the dispensing cabinet to be updated to reflect a change to a first amount of the first item type stored in the first container.

The examiner notes the closest prior art as identified:
Ortiz et al. (US 2007/0272746 A1) is directed to a  medical device inventory management system, including one or more radiofrequency identification (RFID) transponder or "tag" associated with one or more medical devices or attached to the medical device packaging. One or more RFID readers may be used, which may take the form of a handheld device or a shelf or shelving system for holding medical devices, or a handheld device may be used in conjunction with a shelving system. The RFID reader communicates automatically with a computer or computer network, providing such information as inventory status, whether a specific medical device is present in inventory, inventory amount of medical devices, etc. 

Higham et al. (US 5,905,653) is directed to dispensing medical supply or pharmaceutical items from a dispensing unit which comprises a processor and a cabinet having a plurality of drawers which are lockable within the cabinet by a locking mechanism. The drawers include a plurality of bins for holding the pharmaceutical or medical supply items, with at least some of the bins having lids equipped with a sensor that communicates with the processor to indicate 
Tabacman et al. (US 2006/0232412 A1) is directed to an intelligent tracking system designed to accurately detect and track goods and/or materials present within a pallet. An identification reader is coupled to the pallet and used to detect identification devices, such as RFIDs, that are attached to the goods or materials contained therein. The pallet is constructed in a manner to allow and limit the identification reader to detect the identification devices that are contained only within the attached pallet. Thus, identification devices are automatically detected by the identification reader and information relating to the identification devices is stored in a database in order to track the contents of a specified pallet. In this manner, goods and/or materials can be continuously and accurately tracked for shipping or storing purposes in order to provide real-time tracking capabilities. 


 For example, none of the cited prior art teaches or suggest the steps of Claim 1, and similarly Claim 11 and Claim 20, more specifically: 
a first mobile terminal comprising transceiver equipment for communicating with a client device, the first mobile terminal configured to, when associated with a dispensing cabinet having a plurality of containers, receive an indication of a respective item unit being moved from or to a respective container of the plurality of containers, and to transmit, based on a sensor associated with the first mobile terminal indicating that the first mobile terminal is in use with the dispensing cabinet, an output indicating a change in a quantity of the respective item unit stored in the respective container of the dispensing cabinet responsive to the indication of the respective item unit being moved from or to the respective container; and
...
receiving, from the transceiver equipment of the first mobile terminal, the output indicating the of the change in quantity based on at least one item unit of the first item type being moved from or to a first container of the plurality of containers;
electronically obtaining, from a controller of the dispensing cabinet an access status of the plurality of containers of the dispensing cabinet when the indication is received, the access status indicating which of the plurality of containers is open and which of the plurality of containers is closed;
determining a new location for the item unit based on the transmitted output received from the first mobile terminal and the electronically obtained access status; and
causing, responsive to determining the new location, a supply record associated with the first item type and the first container of the dispensing cabinet to be updated to reflect a change to a first amount of the first item type stored in the first container.. (emphasized).


The examiner respectfully notes the following features are significantly more than the alleged abstract idea, and/or would integrate the alleged abstract into a practical application. 
a first mobile terminal comprising transceiver equipment for communicating with a client device, the first mobile terminal configured to, when associated with a dispensing cabinet having a plurality of containers, receive an indication of a respective item unit being moved from or to a respective container of the plurality of containers, and to transmit, based on a sensor associated with the first mobile terminal indicating that the first mobile terminal is in use with the dispensing cabinet, an output indicating a change in a quantity of the respective item unit stored in the respective container of the dispensing cabinet responsive to the indication of the respective item unit being moved from or to the respective container; 
...
receiving, from the transceiver equipment of the first mobile terminal, the output indicating the of the change in quantity based on at least one item unit of the first item type being moved from or to a first container of the plurality of containers;
electronically obtaining, from a controller of the dispensing cabinet an access status of the plurality of containers of the dispensing cabinet when the indication is received, the access status indicating which of the plurality of containers is open and which of the plurality of containers is closed;
determining a new location for the item unit based on the transmitted output received from the first mobile terminal and the electronically obtained access status; and
causing, responsive to determining the new location, a supply record associated with the first item type and the first container of the dispensing cabinet to be updated to reflect a change to a first amount of the first item type stored in the first container.. (emphasized).
Therefore the claim recites statutory subject matter under 35 U.S.C. 101, and the previous 35 U.S.C. 101 rejection found in the Final Rejection of 4/27/2021 is withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627